Citation Nr: 1756169	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  15-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial, compensable rating for status post crush injury, left ring finger.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to October 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. Jurisdiction now lies with Waco, Texas RO. 

The Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing in September 2017. A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the rating period on appeal, including due to loss of feeling, cramping, fatigue and weakness of the whole hand when gripping or holding objects, the status post crush injury, left ring finger has more nearly approximated amputation of the minor ring finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire appeal period, the criteria for a disability rating of 10 percent for status post crush injury, left ring finger have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227-5155 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25. Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20 (2017).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

The Veteran contends that he is entitled to a compensable rating for the functional impact of his service-connected left ring finger disability. Specifically, as a result of his disability, he is limited from prolonged gripping, grasping, carrying and lifting due to loss of feeling, cramping, fatigue and weakness.

The Veteran's service-connected left ring finger disability is rated as noncompensable under Diagnostic Code 5230 from the date of claim, November 1, 2012.

Limitation of motion of the ring or little finger for the major or minor extremity warrants a noncompensable rating. 38 C.F.R. § 4.71a, Diagnostic Code 5230. Unfavorable or favorable ankylosis of the ring or little finger for the major or minor extremity also warrants a noncompensable rating. 38 C.F.R. § 4.71a, Diagnostic Code 5227. For the index, long, ring and little fingers (digits II, III, IV and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. 38 C.F.R. § 4.71a, Note 1. Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure. Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

When rating under Diagnostic Code 5227, consideration is to be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 38 C.F.R. § 4.71a. Amputation of the ring finger of the major or minor extremity without metacarpal resection at the proximal interphalangeal joint or proximal thereto warrants a 10 percent rating, while amputation of the ring finger of the major or minor extremity with metacarpal resection (more than half the bone lost) warrants a 20 percent rating. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5155. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

At a June 2012 VA finger examination, the Veteran reported flare-ups that resulted in problems with gripping and holding objects, coldness and numbness of fingers, and decreased sensation. A gap of one inch or more between the tip of the ring finger and the proximal transverse crease of the palm was noted; however, there was no objective evidence of painful motion. The examiner noted the functional impact of the disability resulted in difficulty with lifting and holding constant grip pressure, as well as difficulty with picking up objects due to decreased sensitivity. 

At the Veteran's September 2017 Board hearing, he testified that while his finger had limitation of motion, it also lacked the ability to grasp and cramped frequently. He also stated that it fatigued with use and when he tried to grip certain items. He had loss of feeling and went numb in the cold. When he held gripped items, his ring finger would fatigue and his grip would weaken. The fatigue left his whole hand weak, as well as led to a cramped finger. The Veteran also stated that a 10 percent rating for his left ring finger disability would satisfy his appeal.

After a review of all the evidence, lay and medical, the Board finds that, resolving reasonable doubt in favor of the Veteran, and considering the findings of the VA examiner in the June 2012 VA examination report, for the entire period on appeal, including due to loss of feeling, cramping, fatigue and weakness of the whole hand when gripping or holding objects, the Veteran's left ring finger injury has more nearly approximated amputation of the minor ring finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto. The evidence shows that, for the entire period on appeal, the Veteran's service-connected left ring finger injury manifested as loss of feeling, cramping, fatigue and weakness of the whole hand when gripping or holding objects which is in approximation to that of an amputated top portion of the minor ring finger. The Board finds that, based upon the findings of the VA examiner, the Veteran's lay statements, and resolving all reasonable doubt in favor of the Veteran, the Veteran's top portion of his service-connected left ring finger is unusable and is comparable to that of an amputated minor ring finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto; therefore, a 10 percent rating is warranted under Diagnostic Codes 5227-5155. 38 C.F.R. § 4.3, 4.7, 4.71a.

The Board has also considered whether any other separate ratings may be applicable based on the evidence. There are no symptoms associated with the left ring finger injury that would allow for a separate evaluation. Further, the Board has considered all present symptomatology of the Veteran's left ring finger injury in finding that such symptomatology and actual impairment more nearly approximates that of an amputation of the minor ring finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto. The Veteran has complete functional loss of the top of the minor ring finger due to loss of feeling, cramping, fatigue and weakness of the whole hand when gripping or holding objects, which together have significantly limited the use and motion of the left ring finger. 38 C.F.R. §§ 4.40, 4.45, and 4.59, along with the Court in DeLuca, instruct the Board to contemplate such symptomatology in evaluating disabilities of the musculoskeletal system; and the Board has done so here in finding that the Veteran's top of his minor ring finger has effectively been amputated due to all of the present symptomatology which goes beyond that of simple limitation of motion. Granting a separate rating based on any part of the present symptomatology or impairment would result in improper pyramiding. 38 C.F.R. § 4.14.

Concerning an initial rating in excess of 10 percent, as previously noted, the Veteran stated that a 10 percent rating would satisfy his appeal. Given this statement, the Board finds that the Veteran has limited his claim to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

As the 10 percent rating expressly sought by the Veteran has now been granted for the entire period on appeal, the Board finds that consideration of a higher rating is not necessary.




ORDER

A disability rating of 10 percent, but no higher, for left ring finger injury, for the entire appellate period, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


